—In an action, inter alia, to permanently enjoin the defendants from seeking to collect a debt allegedly owed by the plaintiff, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated March 30, 2000, which denied her motion for a preliminary injunction enjoining the defendants Sunrise Medical Laboratories and First Choice Medical Care from, inter alia, taking or authorizing any collection activity against her.
Ordered that the order is affirmed, with costs.
*505The determination as to whether to issue a preliminary injunction is a matter left to the sound discretion of the Supreme Court (see, Doe v Axelrod, 73 NY2d 748, 750). Here, the Supreme Court providently exercised its discretion, since the plaintiff did not establish her right to preliminary injunctive relief (see, Doe v Axelrod, supra). Altman, J. P., McGinity, Feuerstein and Smith, JJ., concur.